Oct 31 2014, 9:58 am
FOR PUBLICATION


ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

DARREN BEDWELL                                GREGORY F. ZOELLER
Indianapolis, Indiana                         Attorney General of Indiana

                                              BRIAN REITZ
                                              Deputy Attorney General
                                              Indianapolis, Indiana




                               IN THE
                    COURT OF APPEALS OF INDIANA

NICHOLAS BREEDLOVE,                           )
                                              )
      Appellant-Defendant,                    )
                                              )
              vs.                             )       No. 49A02-1404-CR-240
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                    APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Jose Salinas, Judge
                           Cause No. 49G14-1312-FD-80194


                                   October 31, 2014

                             OPINION – FOR PUBLICATION

PYLE, Judge
                                    STATEMENT OF THE CASE

          Nicholas Breedlove (“Breedlove”) appeals the trial court’s order revoking his

placement in community corrections for his theft conviction. On appeal, he argues that

the trial court violated his due process rights by revoking his community corrections

placement without first finding that a violation occurred. However, less than a month

after the trial court revoked his placement, Breedlove was released from prison. Because

there is no effective relief we can provide, Breedlove’s argument is moot, and we dismiss

his appeal.

          We dismiss.

                                               FACTS

          On December 19, 2013, Breedlove was arrested for stealing syringes from

Eskenazi Hospital in Indianapolis. On the same day, the State charged Breedlove with

theft, a Class D felony,1 and possession of paraphernalia, a Class A misdemeanor.2 On

February 14, 2014, Breedlove pled guilty to theft and agreed to a 365-day executed

sentence. In determining his sentence, placement of executed time was left to the court’s

discretion. However, probation and alternative misdemeanor sentencing were expressly

excluded from the court’s consideration. That day, the trial court sentenced Breedlove to

365 days in community corrections work release. However, it stated that it would



1
  IND. CODE § 35-43-4-2(a). We note that effective July 1, 2014, a new version of this theft statute was
enacted and that Class D felony theft is now a Class A misdemeanor or a Level 5 or 6 felony, depending
on the circumstances. Because Breedlove committed his crimes in 2013, we will apply the statute in
effect at that time.
2
    IND. CODE § 35-48-4-8.3(a)(1)(b).
                                                   2
entertain a motion to modify the sentence if the court received certain information about

his criminal history in Arizona.

       Breedlove filed a motion to have his sentence modified to home detention on

March 3, 2014. However, on March 11, 2014, Marion County Community Corrections

filed a notice of community corrections violation alleging that Breedlove “refused to

remain at Duvall Residential Center without harming himself.” (App. 41). The trial

court conducted several hearings, taking evidence from Breedlove and the State. The

trial court ultimately found that Breedlove did not violate his community corrections

placement, but it stated that it was not comfortable placing him back in work release after

community corrections raised their safety concerns. On April 3, 2014, the trial court

revoked Breedlove’s community corrections placement and ordered the rest of his

sentence served at the Department of Correction. Breedlove filed a notice of appeal on

April 10, 2014.    While this appeal was pending, Breedlove was released from the

Department of Correction on or about May 2, 2014.

                                        DECISION

       Breedlove argues that the trial court violated his due process rights by revoking his

community corrections placement without first finding that a violation occurred. He

requests that we reverse the trial court’s order placing him in the Department of

Correction. However, Breedlove completed his sentence and was released from the

Department of Correction on or about May 2, 2014. Consequently, it appears that

Breedlove’s appeal is moot.



                                             3
       This court has discussed a similar moot appeal in Bell v. State, 1 N.E.3d 190 (Ind.

Ct. App. 2013). In that case, Bell attended the murder trial of his brother and made

intimidating statements to witnesses outside of the courtroom. After taking testimony

from witnesses to Bell’s statements, the trial court ordered him into custody for the

remainder of the trial. Id. at 191. The trial court appointed a public defender for Bell and

held a sentencing hearing for the contempt violation. Id. The trial court sentenced him to

ninety (90) days in the Vanderburgh County Jail with no good time credit. Id. at 192.

Bell appealed, but he was released from the jail during the pendency of his appeal. Both

Bell and the State agreed that his appeal was moot, and we dismissed, noting the

following:

       [W]here the principal questions at issue cease to be of real controversy
       between the parties, the errors assigned become moot questions and this
       court will not retain jurisdiction to decide them. Stated differently, when
       we are unable to provide effective relief upon an issue, the issue is deemed
       moot, and we will not reverse the trial court’s determination where
       absolutely no change in the status quo will result.


Id. (quoting Jones v. State, 847 N.E.2d 190, 200 (Ind. Ct. App. 2006) (citations and

quotations omitted), trans. denied).


       In this case, the Department of Correction released Breedlove less than a month

after he filed his notice of appeal. As such, we cannot grant the relief he seeks, and his

appeal is moot.

       However, we note that “although moot cases are usually dismissed, Indiana courts

have long recognized that a case may be decided on its merits under an exception to the

general rule when the case involves questions of ‘great public interest.’” In re Lawrance,
                                            4
579 N.E.2d 32, 37 (Ind. 1991). “Cases in this category typically raise important policy

concerns and present issues that are likely to recur.” Mosley v. State, 908 N.E.2d 599,

603 (Ind. 2009). This case does not present an important policy question. Rather, just as

we found in Bell, Breedlove’s appeal is merely review of alleged error. Bell, 1 N.E.3d at

193.

       Breedlove’s release from prison less than a month after he filed his appeal

rendered his argument moot, and we dismiss this case.

       Dismissed.

NAJAM, J., and BAILEY, J., concur.




                                           5